Exhibit 99 to Form 4 1. Name and Address of Reporting Person* Whitebox Convertible Arbitrage Advisors, LLC (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Convertible Arbitrage Partners, LP (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Convertible Arbitrage Fund, L.P. (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Convertible Arbitrage Fund, Ltd. (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Hedged High Yield Advisors, LLC (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Hedged High Yield Partners, LP (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Hedged High Yield Fund, L.P. (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip) 1. Name and Address of Reporting Person* Whitebox Hedged High Yield Fund, Ltd. (Last) (First) (Middle) 3033 Excelsior Boulevard, Suite 300 (Street) Minneapolis MN 55416 (City) (State) (Zip)
